Citation Nr: 1609204	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-00 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for left carpal tunnel syndrome (CTS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1979 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In December 2009 and January 2010, the Veteran requested a Board hearing in conjunction with the appeal.  However, the Veteran withdrew his request for a hearing by written statement received by VA in May 2011.  Therefore, the Board finds that all due process has been afforded the Veteran with respect to his right to a hearing. 

This matter was most recently remanded in March 2014.  The appeal is now properly again before the Board for adjudication.


FINDING OF FACT

Left CTS was not shown during active service or within a year of service discharge; and, the preponderance of the evidence fails to establish an etiological relationship between the Veteran's current CTS and his active service.


CONCLUSION OF LAW

CTS was not caused or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in letter mailed to the Veteran in July 2008. 
VA also has a duty to assist the Veterans in the development of their claims.  This duty includes assisting him/her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file includes the Veteran's service treatment records, lay statements, and private treatment medical records.  
The Veteran was afforded a VA examination in July 2013.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination is adequate, is predicated on a full understanding of the Veteran's medical history, and provides sufficient evidentiary bases for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the claim has been met.  38 C.F.R. § 3.159(c)(4).
The claim has previously been remanded to the RO in July 2013 and February 2014 for additional evidentiary development.  This development included requesting that the Veteran identify any healthcare provider that had treated him for CTS since service, obtaining an etiological opinion, and readjudicating the instant claim.  The RO has substantially complied with all remand instructions issued by the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).
For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Laws and regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).
Certain chronic diseases, including organic disease of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Carpal tunnel syndrome, however, is not included as a chronic disease for presumptive service connection purposes.
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is potentially applicable in the present case.
Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Analysis

The Veteran asserts that his current CTS is the result of his service.  He reports that while working as a yeoman in service he regularly engaged in repetitive administrative duties such as typing.  Further, he asserts that the environments in which he worked were not conducive to proper posture of the hands, arms and wrists.  In turn, he asserts he developed CTS. 

Service treatment records do not reflect any complaints, treatments, or findings related to any left wrist disorder.  Additionally, the records are negative for reports of numbness or weakness in the left hand and arm.  It is acknowledged, that the Veteran "jammed" his left index figure while playing softball in-service in March 1985.  However, radiological testing after this injury revealed that his finger was "radiographically within normal limits."  See Radiologic Consultation Request/Report dated on April 3,1985.  Subsequent in-service physical examinations found the Veteran's upper extremities to be clinically normal.  

Post service, treatment medical records indicate that he first reported numbness and tingling in the arms and shoulder in 2004.  See Dr. E. M., MD's Neurological Evaluation dated on April 23, 2008.  An electromyography (EMG) study detected CTS in 2004.  See North Daviess Medical Clinic records dated on October 8, 2004.

In December 2004, Dr. B. P., MD submitted correspondence "just to inform [VA] of [the Veteran's] treatments for his carpal tunnel syndrome."  In that regard, Dr. P. noted the Veteran's relevant CTS symptomology, treatment and past neurological testing.  Within this letter, Dr. P. indicated that the Veteran "had a history of administrative duties while in service."  A May 2008 treatment record similarly noted under "chief complaints" that the Veteran "uses his hands a lot on his job and in the Navy."  See Dr. M.'s electroneurodiagnostic report dated May 2008.  

The December 2004 letter and May 2008 report both carry limited probative value.  Neither report/letter provided any discussion that drew a correlation between the Veteran's unspecified administrative duties with his CTS.  Indeed, to the extent that it could be argued that these notations represent a nexus between service and his CTS, the Board finds that it does not.   Both notation are found to be more akin to a transcription of the Veteran's own reports, as it is listed under chief complaints and provides no further discussion.  See LeShore v. Brown, 8 Vet App 406 (1995) (holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional). 

Finally, in July 2013 the Veteran was afforded a VA examination.  At that time, the examiner conducted a detailed physical examination and obtained a full history of the Veteran's employment post-service.  On examination, the Veteran reported his extensive history working as a Yeoman in-service.  He specifically reported conducting tasks "requiring repetitive typing, steno machine operation and paperwork."  As to post-service employment, he reported working as a police officer, a fire inspector, and occupational safety specialist.

At the conclusion of the examination, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's CTS was incurred in or caused by the claimed in-service injury, event or illness.  In rationalizing this opinion, the examiner specifically addressed the Veteran's contention that CTS could result from cumulative trauma caused by repetitive activities.  The examiner stated that neurologic symptoms from cumulative trauma would have been expected to surface at some time during the Veteran's 20-year military career, rather than years afterward.  The examiner also cited to the multiple EMG studies of record which indicate the Veteran has had CTS since 2004.  

Based upon the evidence of record, the Board finds the Veteran's left CTS was not manifest during service and is not shown to have developed as a result of an established event, injury, or disease during service.  There was also no evidence of complaints, treatment, or diagnosis of CTS until 2004, which was several years post-discharge.  Moreover, the July 2013 VA opinion is found to be highly persuasive.  The examiner is shown to have conducted a thorough examination, reviewed the pertinent evidence of record, and has provided an adequate rationale for the etiology opinion.

Consideration has of course been given to the Veteran assertions that his CTS is related to military service.  The Board finds him competent to report on his observations of pain, weakness and numbness.  However, lay persons are competent to provide opinions on some, but not all, medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Here, the Board finds that the process of diagnosing CTS and/or its etiology falls outside the realm of common knowledge of a lay person.  Importantly, the Veteran's primary contention is that his CTS is the result of in-service repetitive movement.  Such a determination requires specialized assessment and training.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore the Board does not consider his statements as evidence establishing a link between service and his CTS.

Also of record is a buddy statement submitted in April 2009, by fellow serviceman D.B.  In this statement, D. B. extensively described the Veteran's in-service administrative duties.  D.B. also indicated having seen the Veteran suffering from a variety of symptoms including numbness and pain.  Nonetheless, the Board finds this statement to have limited probative value, as it gives no indication when these symptoms were viewed.  Lastly, the Board finds D.B. competent and credible to report observable symptoms, such pain and numbness.  However, he is not competent to diagnose CTS or opine on its relationship to service.  See Jandreau.  This lay evidence does not constitute competent medical evidence and has limited probative value. 

In sum, the most probative competent medical evidence of record is the July 2013 VA opinion.  This opinion reflects that the Veteran's left CTS is not causally or etiologically related to any disease, injury, or incident during service.  As such, the claim for entitlement to service connection for left CTS is denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left CTS.  Therefore, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left CTS is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


